FILED
                            NOT FOR PUBLICATION                             AUG 17 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10623

              Plaintiff - Appellee,              D.C. No. 4:09-cr-02073-CKJ-
                                                 GEE-2
  v.

ALEX JOSEPH PEDRIN, Jr., AKA Alex                MEMORANDUM*
Pedrin, Jr.,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                       Argued and Submitted March 13, 2015
                            San Francisco, California

Before: NOONAN, W. FLETCHER, and CHRISTEN, Circuit Judges.

       Alex Pedrin, Jr., appeals his conviction for conspiracy to possess with intent

to distribute 40 to 50 kilograms of cocaine, and the 210-month sentence imposed

by the district court. We have jurisdiction under 28 U.S.C. § 1291. He challenges

his conviction and sentence on eleven grounds. We resolve one issue, Pedrin’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
contention that his conviction resulted from “outrageous government conduct,” in a

concurrently filed opinion, and the remaining ten here. We affirm.

      1. Pedrin first argues that the district court abused its discretion in denying

his request that the jury be instructed on withdrawal from a conspiracy. We

disagree. Even if a withdrawal instruction were available to a defendant convicted

under 21 U.S.C. § 846, which we doubt, see United States v. Shabani, 513 U.S. 10,

17 (1994), the district court did not abuse its discretion in concluding that there

was no evidence that would support such an instruction in Pedrin’s case. The

evidence clearly demonstrates that Pedrin committed an “overt act” in furtherance

of the conspiracy: he obtained supplies and recruited co-conspirators. No rational

jury could have concluded otherwise.

      2. Pedrin next argues that the district court abused its discretion in admitting

prior “bad act” evidence under Federal Rule of Evidence 404 — specifically, the

testimony of co-defendant Terry Bombard, who testified that Pedrin had previously

robbed drug stash houses. We disagree. First, Bombard’s testimony helped prove

a material element of 21 U.S.C. § 846, Pedrin’s “intent to commit the underlying

offense.” United States v. Herrera-Gonzalez, 263 F.3d 1092, 1095 (9th Cir. 2001).

Second, the testimony was sufficiently reliable. See United States v. Johnson, 132
F.3d 1279, 1283 (9th Cir. 1997) (“This reliability threshold is not a high one, and


                                           2
the testimony of a single witness can be sufficient.”). Finally, the danger of unfair

prejudice, though real, did not substantially outweigh the probative value of the

testimony. See United States v. Hardrick, 766 F.3d 1051, 1055 (9th Cir. 2014).

      3. Pedrin next argues that the district court abused its discretion in admitting

the opinion testimony of Agent Richard Zayas, the ATF agent who orchestrated the

operation. Assuming without deciding that Agent Zayas’s testimony should not

have been admitted, we hold it was “more probably harmless than not.” United

States v. Freeman, 498 F.3d 893, 905 (9th Cir. 2007). Unlike in Freeman, and in

other cases in which we have expressed concern about the “dangers inherent in

permitting investigating police officers . . . to testify as both percipient and expert

witnesses,” United States v. Anchrum, 590 F.3d 795, 803 (9th Cir. 2009), Zayas’s

opinion testimony in this case was brief and isolated. Any risk of prejudice,

moreover, was mitigated by the district court’s curative instruction.

      4. Pedrin next argues that the government violated his Fifth and Sixth

Amendment rights by deporting co-defendant Omar Perez, who now claims he

would have testified on Pedrin’s behalf, before his trial. Assuming that this

argument is properly before us, we reject it on the merits. Although the

government may not deport a noncitizen who it knows can provide exculpatory

evidence for a criminal defendant, to make out a constitutional violation, the


                                            3
defendant must show that the government acted in “bad faith.” United States v.

Leal-Del Carmen, 697 F.3d 964, 969–70 (9th Cir. 2012). Here, Pedrin presents no

evidence that Perez told anyone that he was willing to offer exculpatory testimony

before he was deported. “When the government doesn’t know what a witness will

say, it doesn’t act in bad faith by deporting him.” Id. at 970.

      5. Pedrin next argues that the district court abused its discretion in denying

his motions for a mistrial based on two instances of alleged prosecutorial

misconduct. We disagree. Even assuming that the prosecutor’s statements were

inappropriate, the district court did not abuse its discretion in concluding that,

“considered in the context of the entire trial,” the statements were not “likely to

have affected the jury’s discharge of its duty to judge the evidence fairly.” United

States v. Henderson, 241 F.3d 638, 652 (9th Cir. 2000). Further, the district court

could reasonably have concluded that the errors could be cured by providing

appropriate instructions to the jury, which it did. See United States v. Cardenas-

Mendoza, 579 F.3d 1024, 1029–30 (9th Cir. 2009).

      6. Pedrin next argues that there was insufficient evidence to support his

conviction. We disagree. In reviewing the sufficiency of the evidence, we ask

“whether ‘after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime


                                           4
beyond a reasonable doubt.’” United States v. Nevils, 598 F.3d 1158, 1163–64

(9th Cir. 2010) (en banc) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

Here, a rational jury could easily have concluded that Pedrin (1) agreed to rob the

stash house, an “illegal objective”; and (2) intended to possess with intent to

distribute 40 to 50 kilograms of cocaine. See Herrera-Gonzalez, 263 F.3d at 1095.

The jury heard audio recordings of Pedrin agreeing to participate in the conspiracy,

and heard testimony from Bombard that he had previously committed similar

crimes. This was more than enough to satisfy the deferential Jackson standard.

      7. Pedrin’s final argument regarding his trial is that cumulative error

rendered it fundamentally unfair. See United States v. Inzunza, 638 F.3d 1006,

1024 (9th Cir. 2011). We disagree. At most, the district court made a single

isolated error in permitting Zayas to offer opinion testimony, and the prosecutor

made two inappropriate statements. We find no cumulative error that would

require reversal.

      8. With respect to his sentence, Pedrin first argues that the district court

erred by relying on the weight of the fictitious cocaine to set his base offense level.

We conclude the district court did not err. The commentary to the Sentencing

Guidelines specifically instructs that in a drug conspiracy in which the agreed-upon

quantity and the actual quantity differ, “the agreed-upon quantity of the controlled


                                           5
substance shall be used to determine the offense level unless . . . the amount

delivered more accurately reflects the scale of the offense.” U.S.S.G. § 2D1.1 cmt.

5. It further specifies that, “in a reverse sting, the agreed-upon quantity of the

controlled substance would more accurately reflect the scale of the offense because

the amount actually delivered is controlled by the government, not by the

defendant.” Id.

      9. Pedrin next argues that the district court plainly erred in not instructing

the jury on sentencing entrapment, and that it abused its discretion in not departing

downward on the basis of sentencing entrapment. “Sentencing entrapment occurs

where ‘a defendant, although predisposed to commit a minor or lesser offense, is

entrapped in committing a greater offense subject to greater punishment.’” United

States v. Briggs, 623 F.3d 724, 729 (9th Cir. 2010) (quoting United States v.

Staufer, 38 F.3d 1103, 1106 (9th Cir. 1994)). The district court did not abuse its

discretion in denying Pedrin a downward departure on the basis of sentencing

entrapment. There was no evidence that Pedrin expressed hesitation or reluctance

about the scheme, nor that he expressed concern regarding the quantity of drugs at

issue. See United States v. Black, 733 F.3d 294, 312–13 (9th Cir. 2013). For

similar reasons, we reject Pedrin’s argument that the district court plainly erred by

not providing an instruction to the jury on sentencing entrapment. Even if Pedrin


                                           6
would have been entitled to such an instruction under United States v. Cortes, 757
F.3d 850, 864–65 (9th Cir. 2014), he did not request one at trial, and given the

discretionary nature of the decision to provide a jury instruction, we conclude there

was no plain error.

      10. Pedrin finally argues that the district court imposed a substantively

unreasonable sentence. We disagree. “[I]n the overwhelming majority of cases, a

Guidelines sentence will fall comfortably within the broad range of sentences that

would be reasonable in the particular circumstances.” United States v. Laurienti,

731 F.3d 967, 976 (9th Cir. 2013) (internal quotations omitted). Here, the district

court imposed a below-Guidelines sentence of 210 months, taking into account the

unusual nature of the sting operation and the impact of Pedrin’s family history.

There was no abuse of discretion.

      AFFIRMED.

      NOONAN, Circuit Judge, dissents.




                                          7